Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 21, 2021.

Election/Restrictions
Applicant’s response filed 12/21/2021 to the Requirement for Restriction/Election mailed 09/22/2021 is acknowledged.
Applicant’s election of the invention of Group II, drawn to populations of alveolar macrophages and pharmaceutical compositions comprising alveolar macrophages, in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 5-12, 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021

Status of the Claims
           The instant claim set was filed on 06/02/2021. 
	Claims 1-2 have been amended.
	New claims 17-29 have been added.
	Claims 4 and 13 have been cancelled.

	Claims 1, 5-12, 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	Claims 2-3, 14, 25-29 are under examination.

	
Priority
	This application is a National Stage of International Application No. PCT/EP2016/080187
filed 12/08/2016, claiming priority based on European Patent Application No. EP15306959.6
filed 12/08/2015.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Withdrawal of Prior Rejections/Objections
	All rejections and objections set forth in the previous Office action mailed 01/06/2021 are hereby withdrawn. All rejections and objections set forth in this Office action are newly applied and are the only rejections and objections presently applied to the instant application. The Examiner has 

Specification
	The disclosure is objected to because of the following informalities: 
	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “FACSCanto”, which appears in the present specification in on page 24. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2-3, 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	The claims are directed to product, which is a statutory category of invention. The claims are direct to natural product, and thus directed to a judicial exception. Specifically, the claims are directed to a population of alveolar macrophages.
	The claims do not recite additional elements that integrate the judicial exception into a practical application because the additional elements do not confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart. 
	First, the additional element that the alveolar macrophages were obtained by a process step of culturing a population of isolated alveolar macrophages for at least 100 days in the presence of granulocyte-colony-stimulating factor (GM-CSF), as recited in claim 2, does not clearly impart a structural or functional characteristic markedly different from their naturally-occurring counterpart. The method in which the alveolar macrophages were produced is immaterial to their patentability. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is further noted that this product-by-process recitation is not recited by claims 25-29, which are independent of claim 2.
	Second, the additional element that the alveolar macrophages are comprised in a pharmaceutical composition (claim 3, 25-29) is tantamount, under the broadest reasonable 
	Third, that the alveolar macrophages are self-renewing, express low levels of MafB and c-Maf, express GM-CSF receptor (claim 25), and express cell surface marker CD11c (claim 27) does not clearly impart structural or functional characteristics markedly different from their naturally-occurring counterpart. As disclosed by the specification of the instant application, alveolar macrophages are naturally self-renewing (page 20, lines 32-33), express low levels of MafB and c-Maf (page 20, line 33, through page 21, line 2), express GM-CSF receptor (page 2, lines 15-26), and express cell surface marker CD11c (page 2, lines 15-26).
	Fourth, claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. In this case, the recitation that the culturing step of claim 2 is “sufficient to activate transcription factor p300 that binds to self-renewal gene-associated enhancer sites bound by transcription factor PU.1, upregulate self-renewal gene expression, and
maintain low levels of MafB and c-Maf expression in the isolated alveolar macrophages, and
stimulate production of the expanded population of self-renewing alveolar macrophages that express a GM-CSF receptor” merely indicates desired/intended results of performing the culturing step of claim 2 without clearly limiting the structure of the claimed population of alveolar macrophages. It is further noted, as discussed above, the culturing step is a product-by-process limitation not viewed as positively limiting the claimed product. Likewise, the recitation that the alveolar macrophages are “capable of an at least 8-fold increase in BrdU incorporation after stimulation with at least 10 ng/ml GM-CSF compared to no stimulation with GM-CSF”, as recited in claim 28, merely serves to communicate the desired/intended result of an 8-fold increase in BrdU incorporation when the 
	Fifth, the recitation of claim 29 that the pharmaceutical composition of alveolar macrophages is suitable for administration to a subject suffering from a disease merely serves to indicate an intended use of the claimed pharmaceutical composition of alveolar macrophages without positively limiting the structure of the claimed alveolar macrophages as to confer markedly different characteristics as compared to their naturally occurring counterpart.
	The Examiner acknowledges Applicant’s assertation that the declaration under 37 CFR 1.132 of Michael Sieweke, filed 10/12/2020, provides evidence that the culturing process (method of making) changes the phenotype of the cells, rendering them distinct from the natural product by unblocking repression of self-renewal gene expression. See pages 15-16, joining paragraph, of Applicant’s reply. The Examiner disagrees for the following reasons:
	As an initial matter, any argument and any secondary consideration relying on the culturing processing (method of making), as recited in claim 2, is clearly not applicable to claims 25-29, which do not recite any product-by-process limitations and are independent of claim 2.
	Items 1-4 of the declaration of Michael Sieweke merely serves to provide a statement of inventorship, educational/technical background, and a summary of prior journal publications. In item 5 of the declaration, Sieweke declares that naturally-occurring in situ alveolar macrophages “or” isolated alveolar macrophages show a distinct gene expression profile as compared to “alveolar macrophages expanded in a long-term culture in the presence of GM-CSF”, as indicated by genome-wide gene expression RNAseq analysis of freshly isolated alveolar macrophages “or” alveolar macrophages kept in “described long term cultures”. Sieweke further declares that “[t]hese changes” are clearly discernable “in principal component or clustering analysis of RNA gene expression data”, in situ alveolar macrophages (i.e. alveolar macrophages in their in vivo natural environment) “or” to isolated alveolar macrophages (i.e. alveolar macrophages isolated from their in vivo natural environment) because the declaration refers to these two populations of alveolar macrophages in the alternative. Furthermore, the process by which the “alveolar macrophages expanded in a long-term culture in the presence of GM-CSF” were obtained is not clearly defined by the declaration, and therefore it is not possible to evaluate whether the alveolar macrophages of the alleged experimental data are commensurate in scope with the claimed alveolar macrophages. For example, the duration of “a long-term culture” and the concentration of “GM-CSF” is not defined. It is further noted that the declaration fails to identify any of the “members of a network of self-renewal genes” and further fails to discuss any other gene of the “distinct gene expression profile” besides CD11b.
	Item 5 of the declaration concludes, “[t]o achieve extended proliferation and expansion of alveolar macrophage cultures”, Applicant used 1-5% of supernatant from GM-CASF expression vector transfected J558L cells “or” 20 ng/mL of recombinant GM-CSF. Applicant asserts that these two methods of making used “about 20-fold higher” than the levels of GM-CSF typically measured any amount of GM-CSF. Indeed, “an amount” of GM-CSF, as recited in claim 2, reads on Applicant’s asserted “levels of GM-CSF typically measured by Elisa assay in BAL fluid (1-1.5 ng/mL)”. In other words, “an amount” of GM-CSF, as recited in claim 2, necessarily reads on an amount of GM-CSF which occurs in the natural environment of an alveolar macrophage.
	For these reasons, the declaration under 37 CFR 1.132 of Michael Sieweke, filed 10/12/2020, is not considered to establish that the additional elements of the instant claims confer markedly different characteristics to the judicial exception as compared to their naturally occurring counterpart.
	Thus, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, do confer not markedly different from their naturally occurring counterpart. Therefore, claims 2-3, 25-29 are not patent eligible subject matter.


Claims 2-3, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 2 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an expanded population of alveolar macrophages but recites a step of culturing a population of isolated alveolar macrophages 

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an expanded population of alveolar macrophages but recites a step of genetically engineering the alveolar macrophages to express a therapeutic nucleic acid of interest (“which is genetically engineered to express a therapeutic nucleic acid of interest”). Therefore, the claim is directed to neither a "product" nor a "process," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. See MPEP 2173.05(p). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the claim is directed to an expanded population of alveolar macrophages but recites a step of culturing a population of isolated alveolar macrophages (“wherein a population of isolated alveolar macrophages are cultured for at least 100 days in a medium supplemented with an amount of granulocyte-macrophage colony-stimulating factor (GM-CSF)”). It is noted that the process step is written in the present tense, as opposed to the past tense. Therefore, it is unclear if infringement over the claimed expanded population of alveolar macrophages only occurs during the step of culturing and not after. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(q), section I, “It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101 and 35 U.S.C. 112(b) if the facts support both rejections”. Dependent claims 3 and 14 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because the claim is directed to an expanded population of alveolar macrophages but recites a step of genetically engineering the alveolar macrophages to express a therapeutic nucleic acid of interest (“which is genetically engineered to express a therapeutic nucleic 


Claims 2-3, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “low” levels of MafB and c-Maf expression. The term “low”, as recited in claim 2, is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 3 and 14 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
Claim 1 recites a step of culturing alveolar macrophages sufficient to 
(1) “activate transcription factor p300 that binds to self-renewal gene-associated enhancer sites bound by transcription factor PU.1”,
(2) “upregulate self-renewal gene expression”,
(3) “maintain low levels of MafB and c-Maf expression in the isolated alveolar macrophages”, AND
(4) “stimulate production of the expanded population of self-renewing alveolar macrophages that express a GM-CSF receptor”.
The specification as originally filed lacks sufficient written support for a step of culturing alveolar macrophages sufficient to achieve intended results (1)-(4) individually, or in combination. With respect to intended result (1), although the specification discloses “an enrichment of the as compared to wild-type bone marrow macrophages (page 21, lines 8-10; Fig. 1D), the specification does not reasonably disclose a step of culturing alveolar macrophages sufficient to “upregulate” the expression of any self-renewal gene in alveolar macrophages, as recited in claim 1. With respect to intended result (3), although the specification discloses “very low” expression levels of MafB and cMaf in alveolar macrophages as a compared to bone marrow macrophages and peritoneal macrophages (page 20, line 32, through page 21, line 2; Fig. 1A), the specification does not reasonably disclose a step of culturing alveolar macrophages sufficient to “maintain” for “at least 100 days” low levels of MafB and c-Maf expression in alveolar macrophages, as recited in claim 1. With respect to intended result (4), although the specification discloses that GM-CSF receptor is a specific marker of alveolar macrophages, the specification does not reasonably disclose a step of culturing alveolar macrophages sufficient to “stimulate production” of “self-renewing alveolar macrophages that express a GM-CSF receptor”, as recited in claim 1. Accordingly, the specification does not have adequate written support of a step of culturing alveolar macrophages sufficient to achieve intended results (1)-(4) individually, or as a single combination, as recited in claim 1. For these reasons, claim 1 is directed to new matter. Dependent claims 3 and 14 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claims 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
Claims 25 are directed to a pharmaceutical composition comprising “at least one billion (109)” alveolar macrophages. Claim 26 recites “at least 10 billion (1010)” alveolar macrophages. There is insufficient written support in the specification as originally filed for a pharmaceutical composition comprising “at least one billion (109)” alveolar macrophages, as recited in claim 25, or “at least 10 billion (1010)” alveolar macrophages, as recited in claim 26. The specification only discloses a pharmaceutical composition comprising the range “at least 1 x109 - 1 x1012” alveolar macrophages (page 4, line 4). Accordingly, claims 25-26 are directed to new matter. Dependent claims 27-29 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Nowhere in the specification as originally filed is there adequate written support for the recitation of claim 28 wherein the alveolar macrophages are capable of “an at least 8-fold increase in BrdU incorporation after stimulation with at least 10 ng/ml GM-CSF compared to no stimulation with GM-CSF”. Although Figure 2C and the description on page 18 provides an in vitro of BrdU incorporation by alveolar macrophages after GM-CSF stimulation, this is clearly not equivalent to “an at least 8-fold increase in BrdU incorporation after stimulation with at least 10 ng/ml GM-CSF compared to no stimulation with GM-CSF”. Indeed, nowhere in the specification as originally filed is there a disclosure of a range of “at least 8-fold”. Accordingly, claim 28 is directed to new matter.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a lack of written description rejection.
	Claim 14 recites a “therapeutic” nucleic acid encoding a protein of interest or inhibits expression of a gene of interest and the production of the active form of the protein of interest. Thus, the claim is directed to a genus of structurally undisclosed protein-coding and inhibitory nucleic acid molecules defined as having the functional property of achieving therapy for any disease, illness, or condition when administered to a subject in need thereof. An adequate written description of a genus of therapeutic protein-coding and inhibitory nucleic acid molecules requires more than a mere statement that it is part of the invention. What is required is either (1) a a priori from the structure of another, known member of the functionally-defined genus of therapeutic molecules. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require the screening and animal testing of a vast number of protein-coding and inhibitory nucleic acid molecules for their therapeutic activities by trial and error experimentation. Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of therapeutic nucleic acid molecules at the time the application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (1988) “Role of Granulocyte/Macrophage Colony-Stimulating Factor in the Regulation of Murine Alveolar Macrophage Proliferation and Differentiation” The Journal of Immunology 141:139-144.
Chen discloses a population of alveolar macrophages. See Abstract.
Chen discloses that the alveolar macrophages are obtained by culturing a population of alveolar macrophages in a medium supplement with granulocyte-colony-stimulating factor (GM-CSF) for 12 days. See page 140, col. 1; see pages 140-141, joining paragraph. With respect to the product-by-process recitation of claim 2, the recitation that the alveolar macrophages were obtained by a process step of culturing a population of isolated alveolar macrophages for at least 100 days in the presence of GM-CSF is not viewed as positively limiting the claimed product absent a showing that the process of making recited in claim 2 imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the alveolar macrophages were produced is immaterial to their patentability. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
	In addition, claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. In this case, the recitation that the macrophages are self-renewing and that the culturing step of claim 2 is “sufficient to activate transcription factor p300 .


Claims 2-3, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,691,964 B2 to Sieweke, Michael (issued: 8 Apr 2014).
Sieweke discloses a population of alveolar macrophages. See col. 3-4, joining paragraph; see col. 8, lines 52-59. Sieweke discloses that the macrophages are comprised in a pharmaceutical composition. See col. 19, lines 44-65. Sieweke discloses that the macrophages are genetically engineered so that the macrophages express a therapeutic nucleic acid of interest, which encodes a protein of interest. See col. 20, lines 18-21. Sieweke identifies that alveolar macrophages as self-renewing. See claims 1 and 5.
Sieweke further discloses that the macrophages are obtained by culturing the macrophages in the presence of at least one cytokine, and wherein the cytokine is macrophage colony stimulating factor (M-CSF). See col. 3-4, joining paragraph. Sieweke further discloses that the macrophages are cultured for at least 4 months (col. 15, lines 12-15), which is equivalent to at least 120 days. With respect to the product-by-process recitation of claim 2, the recitation that the alveolar macrophages was obtained by a process step of culturing a population of isolated alveolar macrophages for at least 
	In addition, claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. In this case, the recitation that the culturing step of claim 2 is “sufficient to activate transcription factor p300 that binds to self-renewal gene-associated enhancer sites bound by transcription factor PU.1, upregulate self-renewal gene expression, and
maintain low levels of MafB and c-Maf expression in the isolated alveolar macrophages, and
stimulate production of the expanded population of self-renewing alveolar macrophages that express a GM-CSF receptor” merely indicates desired/intended results of performing the culturing step of claim 2 without clearly limiting the structure of the claimed population of alveolar macrophages. It is further noted, as discussed above, the culturing step is a product-by-process limitation not viewed as positively limiting the claimed product. As discussed above, the burden is placed upon Applicant to establish a patentable distinction between the claimed and referenced products.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (1988) “Role of Granulocyte/Macrophage Colony-Stimulating Factor in the Regulation of Murine Alveolar Macrophage Proliferation and Differentiation” The Journal of Immunology 141:139-144, as applied to claim 2 above; in view of U.S. Patent 8,691,964 B2 to Sieweke, Michael (issued: 8 Apr 2014), as applied to claims 2-3, and 14 above.
Chen does not disclose that the alveolar macrophages are comprised in a pharmaceutical composition. Prior to the effective filing date of the instantly claimed invention, Sieweke discloses a population of alveolar macrophages. See col. 3-4, joining paragraph; see col. 8, lines 52-59. Sieweke discloses that the macrophages are comprised in a pharmaceutical composition for therapy. See col. 19, lines 44-65. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to comprise the alveolar macrophages of Chen in a pharmaceutical composition in order to utilize the alveolar macrophages for therapeutic applications, as taught by Sieweke.
With respect to the amounts of alveolar macrophages in the pharmaceutical composition, Sieweke discloses that the pharmaceutical composition comprises a therapeutically effective amount of macrophages, wherein the specific therapeutically effective amount depends on a variety of factors, including the disorder being treating, the severity of the disorder, the age, body weight, general health, sex, and diet of the patient, route of administration, duration of the treatment, 9) alveolar macrophages, as recited in claim 25, or at least 10 billion (1010) alveolar macrophages, as recited in claim 26. However, differences in concentration will not support the patentability of subject matter taught or fairly suggested by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, a pharmaceutical composition comprising at least one billion (109) or at least 10 billion (1010) alveolar macrophages, as recited in claims 25 and 26, would have been prima facie obvious over the prior art because Sieweke discloses a pharmaceutical composition comprising a therapeutically effective amount of alveolar macrophages, as discussed above, and there is no evidence of record that the particular concentrations recited in claims 25-26 are critical. 
With respect to claim 14, Sieweke discloses that the macrophages are genetically engineered so that the macrophages express a therapeutic nucleic acid of interest, which encodes a protein of interest. See col. 20, lines 18-21. 
With respect to the limitation that the alveolar macrophages express GM-CSF receptor (claim 25) and cell surface marker CD11c (claim 27), these markers are naturally expressed by alveolar macrophages, and therefore one of ordinary skill in the art would have reasonably expected that the alveolar macrophages of Sieweke express GM-CSF receptor and cell surface marker CD11c. For example, the specification of the instant application recognizes that alveolar macrophages express GM-CSF receptor and CD11c (page 2, lines 23-26). In addition, Sieweke recognizes that human macrophages express CD11c. See col. 9, lines 26-27.
	The recitation that the alveolar macrophages are “capable of an at least 8-fold increase in BrdU incorporation after stimulation with at least 10 ng/ml GM-CSF compared to no stimulation with GM-CSF”, as recited in claim 28, merely serves to communicate the desired/intended result of 
	The recitation of claim 29 that the pharmaceutical composition of alveolar macrophages is suitable for administration to a subject suffering from a disease merely serves to indicate an intended use of the claimed pharmaceutical composition of alveolar macrophages without positively limiting the structure of the claimed pharmaceutical composition of alveolar macrophages. In addition, Sieweke discloses that the macrophages are intended for the treatment of cancer, degenerative diseases, autoimmune diseases, chronic inflammatory diseases, and infectious diseases. See col. 16, lines 51-59.

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,691,964 B2 to Sieweke, Michael (issued: 8 Apr 2014), as applied to claims 2-3, and 14 above.
Sieweke discloses that the pharmaceutical composition comprises a therapeutically effective amount of macrophages, wherein the specific therapeutically effective amount depends on a variety of factors, including the disorder being treating, the severity of the disorder, the age, body weight, general health, sex, and diet of the patient, route of administration, duration of the treatment, additional drugs used in combination or coincidental with the macrophages, etc. See col. 19, lines 44-65. Sieweke does not disclose that the pharmaceutical composition comprises at least one billion (109) alveolar macrophages, as recited in claim 25, or at least 10 billion (1010) alveolar macrophages, as recited in claim 26. However, differences in concentration will not support the patentability of subject matter taught or fairly suggested by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, a pharmaceutical composition 9) or at least 10 billion (1010) alveolar macrophages, as recited in claims 25 and 26, would have been prima facie obvious over the prior art because Sieweke discloses a pharmaceutical composition comprising a therapeutically effective amount of alveolar macrophages, as discussed above, and there is no evidence of record that the particular concentrations recited in claims 25-26 are critical. 
With respect to the limitation that the alveolar macrophages express GM-CSF receptor (claim 25) and cell surface marker CD11c (claim 27), these markers are naturally expressed by alveolar macrophages, and therefore one of ordinary skill in the art would have reasonably expected that the alveolar macrophages of Sieweke express GM-CSF receptor and cell surface marker CD11c. For example, the specification of the instant application recognizes that alveolar macrophages express GM-CSF receptor and CD11c (page 2, lines 23-26). In addition, Sieweke recognizes that human macrophages express CD11c. See col. 9, lines 26-27.
	The recitation that the alveolar macrophages are “capable of an at least 8-fold increase in BrdU incorporation after stimulation with at least 10 ng/ml GM-CSF compared to no stimulation with GM-CSF”, as recited in claim 28, merely serves to communicate the desired/intended result of an 8-fold increase in BrdU incorporation when the alveolar macrophages are stimulated with at least 10 ng/ml GM-CSF as compared to no stimulation with GM-CSF. This recitation does not clearly limit the claim to a particular structure. Claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. 
	The recitation of claim 29 that the pharmaceutical composition of alveolar macrophages is suitable for administration to a subject suffering from a disease merely serves to indicate an intended use of the claimed pharmaceutical composition of alveolar macrophages without positively limiting the structure of the claimed pharmaceutical composition of alveolar macrophages. In addition, Sieweke discloses that the macrophages are intended for the treatment of cancer, degenerative 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2-3, 14, 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent 8,691,964 B2 to Sieweke, Michael (issued: 8 Apr 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a self-renewing mononuclear phagocyte (claim 1), wherein the self-renewing mononuclear phagocyte is an alveolar macrophage (claim 5), wherein the mononuclear phagocyte is obtained by a method for expanding said mononuclear phagocyte (claim 8), and a pharmaceutical composition comprising the mononuclear phagocyte (claim 7). The disclosure of U.S. Patent 8,691,964 B2, which was published prior to the effective filing date of the instantly claimed invention, discloses that the macrophages are genetically engineered so that the macrophages express a therapeutic nucleic acid of interest, which encodes a protein of interest. See col. 20, lines 18-21. Accordingly, the recitation that the macrophages are genetically engineered to express a therapeutic nucleic acid of interest, which encodes a protein of interest, as recited in instant claim 14, is prima facie obvious over the claims of U.S. Patent 8,691,964 B2 in view of the disclosure of U.S. Patent 8,691,964 B2.
The patent further discloses that the macrophages are obtained by culturing the macrophages in the presence of at least one cytokine, and wherein the cytokine is macrophage 
	In addition, claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. In this case, the recitation that the culturing step of instant claim 2 is “sufficient to activate transcription factor p300 that binds to self-renewal gene-associated enhancer sites bound by transcription factor PU.1, upregulate self-renewal gene expression, and maintain low levels of MafB and c-Maf expression in the isolated alveolar macrophages, and stimulate production of the expanded population of self-renewing alveolar macrophages that express a GM-CSF receptor” merely indicates desired/intended results of performing the culturing step of claim 2 without clearly limiting the structure of the claimed population of alveolar macrophages. It is further noted, as discussed above, the culturing step is a product-by-process limitation not viewed as 
The patent further discloses that the pharmaceutical composition comprises a therapeutically effective amount of macrophages, wherein the specific therapeutically effective amount depends on a variety of factors, including the disorder being treating, the severity of the disorder, the age, body weight, general health, sex, and diet of the patient, route of administration, duration of the treatment, additional drugs used in combination or coincidental with the macrophages, etc. See col. 19, lines 44-65. The patent does not disclose that the pharmaceutical composition comprises at least one billion (109) alveolar macrophages, as recited in claim 25, or at least 10 billion (1010) alveolar macrophages, as recited in claim 26. However, differences in concentration will not support the patentability of subject matter taught or fairly suggested by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, a pharmaceutical composition comprising at least one billion (109) or at least 10 billion (1010) alveolar macrophages, as recited in claims 25 and 26, would have been prima facie obvious over the claims of U.S. Patent 8,691,964 B2 in view of the disclosure of U.S. Patent 8,691,964 B2 because the patent discloses a pharmaceutical composition comprising a therapeutically effective amount of alveolar macrophages, as discussed above, and there is no evidence of record that the particular concentrations recited in claims 25-26 are critical. 
With respect to the limitation that the alveolar macrophages express GM-CSF receptor (instant claim 25) and cell surface marker CD11c (instant claim 27), these markers are naturally expressed by alveolar macrophages, and therefore one of ordinary skill in the art would have reasonably expected that the alveolar macrophages of the patent claims express GM-CSF receptor and cell surface marker CD11c. For example, the specification of the instant application recognizes 
	The recitation that the alveolar macrophages are “capable of an at least 8-fold increase in BrdU incorporation after stimulation with at least 10 ng/ml GM-CSF compared to no stimulation with GM-CSF”, as recited in instant claim 28, merely serves to communicate the desired/intended result of an 8-fold increase in BrdU incorporation when the alveolar macrophages are stimulated with at least 10 ng/ml GM-CSF as compared to no stimulation with GM-CSF. This recitation does not clearly limit the claim to a particular structure. Claim scope is not limited by claim language that does not limit the claim to a particular structure. See MPEP 2111.04. 
	The recitation of instant claim 29 that the pharmaceutical composition of alveolar macrophages is suitable for administration to a subject suffering from a disease merely serves to indicate an intended use of the claimed pharmaceutical composition of alveolar macrophages without positively limiting the structure of the claimed pharmaceutical composition of alveolar macrophages. In addition, the patent discloses that the macrophages are intended for the treatment of cancer, degenerative diseases, autoimmune diseases, chronic inflammatory diseases, and infectious diseases. See col. 16, lines 51-59.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633